Title: Invoice from Richard Washington, 20 March 1759
From: Washington, Richard
To: Washington, George



London 20th March 1759

Invoice of Sundrys Shipd by Richd Washington on board the Desire, Captn Saunders, bound to Virginia on Account & Risque of George Washington Esqr.


A Case
. 2. 6


3 pr Mens prickseam Gloves
. 4.  


3 pr Satten tand Ditto
. 3. 6


2 pair dble Channel Pumps bo[un]d &ca
1. 1.  


4 pair Shoes and Pumps
1.12.  


14 yds Super Manchester Velvet @ 12/
8. 8.  


6 yds fine Shalloon @ 2/
.12.  


A Neat Hogskin huntg Saddle  half bitt Bridlle two Saddle Cloths  a Circingle bound
2.  .  


4 dozn Town Silk Coat, & 4 dozn breast Buttns 6/1 pr Silk Gar[te]rs 2/
. 8.  


1 Oz. Twist & 1 Oz. Silk
    . 4.  



£14.15.  


To Entry, Frieght, primg. &ca &ca
   .18.10



15.13.10


Commissn
   . 7. 9



£16. 1. 7



Richd Washington

